Citation Nr: 1234861	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for fracture to the left shoulder, to include chipped bone and left shoulder separation.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1974 to July 1974.  The Veteran also served in the Army National Guard of Mississippi from December 1973 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for fracture of the left shoulder, to include chipped bone and left shoulder separation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran, while serving in the National Guard, injured his left shoulder when a vehicle in which he was driving struck either a hole or a stump causing the steering wheel to jerk free from his hands.  As a result, the Veteran was thrown into the door of the vehicle.  The Veteran asserts that he has current left shoulder disability as a result of this injury.  

Potential Notice Deficiencies

The Veteran was sent a letter in August 2012 from the RO explaining that his appeal was being certified to the Board and that the Veteran had 90 days to ask for a hearing, send the Board additional evidence concerning his appeal and appoint a representative to represent him.  This letter was sent to the Veteran's old mailing address.  Also, the Board's September 2012 letter to the Veteran informing him that his claim had been received by the Board was also sent to the Veteran's prior mailing address.  Although there is no indication that these letters were not received, while the case is in remand status, these letters should be resent to the Veteran at his current mailing address noted in his March 2012 letter to RO.  

Records Development

The Veteran claims that X-ray studies completed at the time of his injury during active duty for training are missing from the claims file.  He explained that his cast was removed at the Keesler Air Force Base.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist requires it to obtain relevant records held by any Federal department or agency that the claimant adequately identifies).  As such, the Veteran's records from Keesler Air Force Base should be obtained in connection with his claim.

In a March 2012 statement, the Veteran reported that he was currently seeing a private physician for his left shoulder disorder.  According to the Veteran, his doctor told him that his current pain could very well be from an old injury.  The Veteran should be asked to provide information regarding this private physician as it may be relevant to his claim.  The RO should attempt to obtain these records.

Medical Opinion

During the December 2008 VA examination, the examiner noted that current x-ray study showed a bony fragment off the superior lateral acromion, consistent with an old avulsion.  The examiner did not provide an opinion as to whether this current bony fragment abnormality was due to his in-service injury.  On remand, the case should be returned to the examiner for an addendum opinion regarding this abnormal finding and its' relationship, if any, to his in-service injury.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action: 

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his shoulder disorder, including private treatment referenced in his March 2012 statement.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, including treatment records from Keesler Air Force Base.  

Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  Most recent VA records should also be obtained and associated with the claims file.

2.  The August 2012 letter from the RO and the September 2012 letter from the Board should be resent to the Veteran at his current mailing address noted in the Veteran's March 2012 letter to RO.  

3.  VBA should then send the Veteran's claims folder back to the December 2008 VA examiner so that an Addendum can be created which includes an opinion as to whether the fragment of the bone fragment abnormality now present is at least as likely as not (i.e. probability of 50 percent or greater) caused by or aggravated by his injury during service.  

The claims folder, to include a copy of this Remand, should be made available to the examiner and the examination report should reflect that the claims folder was reviewed.  A complete rationale for any opinion expressed and conclusion reached should be set forth, and any contradictory evidence must be addressed.  

If the December 2008 VA examiner is unavailable or unwilling to provide an Addendum report, a medical opinion with supporting rationale should be obtained from another qualified medical professional.  

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service connection claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


